EXHIBIT 21 LIST OF SUBSIDIARIES The direct and indirect subsidiaries of ATC Technology Corporation are: Name Jurisdiction of Incorporation Name Under Which Business is Conducted ATC Custom Services, Inc. Delaware ATC Custom Services ATC Drivetrain, Inc. Delaware ATC DrivetrainAutocraft Industries ATC Logistics & Electronics, Inc. Delaware ATC Logistics ATC Logistics & Electronics Autocraft Electronics Logistics Services Materials Recovery Automotive Developments Limited England Not Applicable Aftermarket Technology (U.K.) Holding Limited England Not Applicable Elbar Industrial Limited England Not Applicable Elbar Industrial (Trading) Limited England ATC Drivetrain UK Autocraft UK Autocraft Industries South East Lincs Engineering
